

Exhibit 10.2


MILACRON HOLDINGS CORP.
2015 EQUITY INCENTIVE PLAN, AS AMENDED AND RESTATED
1.    Purpose.
1.1    The purpose of the Milacron Holdings Corp. 2015 Equity Incentive Plan is
to further align the interests of eligible participants with those of the
Company’s stockholders by providing long-term incentive compensation
opportunities tied to the performance of the Company and its Common Stock. The
Plan is intended to advance the interests of the Company and increase
stockholder value by attracting, retaining and motivating key personnel upon
whose judgment, initiative and effort the successful conduct of the Company’s
business is largely dependent.
2.    Definitions. Wherever the following capitalized terms are used in the
Plan, they shall have the meanings specified below:
“Amendment Effective Date” shall have the meaning set forth in Section 16.1
hereof.
“Award” means an award of a Stock Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit or Stock Award granted under the Plan.
“Award Agreement” means a notice or an agreement (electronic or written),
including any exhibits or appendices thereto, entered into between the Company
and a Participant setting forth the terms and conditions of an Award granted to
a Participant as provided in Section 15.2 hereof.
“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3
under the Exchange Act.
“Board” means the Board of Directors of the Company.
“Cause” shall have the meaning set forth in Section 13.2 hereof.
“Change in Control” shall have the meaning set forth in Section 12.2 hereof.
“Code” means the Internal Revenue Code of 1986, as amended including rules and
regulations promulgated thereunder, and any successor thereto (except as
otherwise specified herein).
“Committee” means (i) the Compensation Committee of the Board, (ii) such other
committee of the Board appointed by the Board to administer the Plan or (iii) as
provided in Section 3.1 hereof, the full Board.
“Common Stock” means the Company’s common stock, par value $0.01 per share, as
the same may be reclassified, exchanged or recapitalized.
“Company” means Milacron Holdings Corp., a Delaware corporation or any successor
thereto.


1



--------------------------------------------------------------------------------




“Date of Grant” means the date on which an Award under the Plan is granted or
approved for grant by the Committee or such later date as the Committee may
specify to be the effective date of an Award.
“Disability” shall have the meaning set forth below, except with respect to any
Participant who has an effective employment agreement or service agreement with
the Company or one of its Subsidiaries that defines “Disability” or a like term,
in which event the definition of “Disability” as set forth in such agreement
shall be deemed to be the definition of “Disability” herein solely for such
Participant and only for so long as such agreement remains effective. In all
other events, the term “Disability” shall mean Participant’s inability to
perform the essential duties, responsibilities and functions of Participant’s
position with the Company and its Subsidiaries for a period of ninety (90)
consecutive days or for a total of 180 days during any twelve (12) month period
as a result of any mental or physical illness, disability or incapacity even
with reasonable accommodations for such illness, disability or incapacity
provided by the Company and its Subsidiaries or if providing such accommodations
would be unreasonable and which condition is expected to last for a continuous
period of not less than twelve (12) months, all as determined by the Committee
in its reasonable good faith judgment. Participant shall cooperate in all
respects with the Company if a question arises as to whether he has become
disabled (including, without limitation, submitting to reasonable examinations
by one or more medical doctors and other health care specialists selected by the
Company and authorizing such medical doctors and other health care specialists
to discuss Participant’s condition with the Company).
“Effective Date” shall have the meaning set forth in Section 16.1 hereof.
“Eligible Person” means any person who is an employee, Non-Employee Director,
consultant or other personal service provider of the Company or any of its
Subsidiaries.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder from time to time.
“Fair Market Value” means, with respect to a share of Common Stock as of a given
date of determination hereunder, the closing price as reported on the New York
Stock Exchange or other principal exchange on which the Common Stock is then
listed on such date, or if the Common Stock was not traded on such date, then on
the next preceding trading day that the Common Stock was traded on such
exchange, as reported by such responsible reporting service as the Committee may
select. If the Common Stock is not listed on any such exchange, “Fair Market
Value” shall be such value as determined by the Board in its discretion and, to
the extent necessary, shall be determined in a manner consistent with
Section 409A of the Code and the regulations thereunder.
“Incentive Stock Option” means a Stock Option granted under Section 6 hereof
that is intended to meet the requirements of Section 422 of the Code and the
regulations thereunder.
“ITEPA” means the United Kingdom Income Tax (Earnings and Pensions) Act 2003, as
it may be amended from time to time and all regulations, interpretations and
administrative guidance issued thereunder.
“Non-Employee Director” means a member of the Board who is not an employee of
the Company or any of its Subsidiaries.


2



--------------------------------------------------------------------------------




“Nonqualified Stock Option” means a Stock Option granted under Section 6 hereof
that is not an Incentive Stock Option.
“Outstanding Qualified Performance-Based Award” shall mean any Award granted
prior to and that is outstanding as of the Amendment Effective Date and that is
intended to constitute “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Code.
“Participant” means any Eligible Person who holds an outstanding Award or Common
Stock acquired pursuant to an Award granted under the Plan.
“Performance Criteria” shall have the meaning set forth in Section 10.2 hereof.
“Performance Goals” shall have the meaning set forth in Section 10.3 hereof.
“Performance Stock Unit” means a Restricted Stock Unit denominated as a
Performance Stock Unit under Section 9.2 hereof, to be paid or distributed based
on or conditioned upon the attainment of pre-established business and/or
individual Performance Goals over a specified performance period.
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.
“Plan” means the Milacron Holdings Corp. 2015 Equity Incentive Plan, as amended
and restated, as set forth herein, and as may be further amended from time to
time as provided herein.
“Public Offering” means the sale of shares of the Common Stock to the public
pursuant to an effective registration statement (other than a registration
statement on Form S‑4 or S‑8 or any similar or successor form) filed under the
Securities Act in connection with an underwritten offering.
“Restricted Stock Award” means a grant of shares of Common Stock to an Eligible
Person under Section 8 hereof that are issued subject to such vesting and
transfer restrictions as the Committee shall determine, and such other
conditions, as are set forth in the Plan and the applicable Award Agreement.
“Restricted Stock Unit” means a contractual right granted to an Eligible Person
under Section 9 hereof representing notional unit interests equal in value to a
share of Common Stock to be paid or distributed at such times, and subject to
such conditions, as set forth in the Plan and the applicable Award Agreement.
“Section 162(m)” means Section 162(m) of the Code as in effect prior to its
amendment by the Tax Cuts and Jobs Act, P.L. 115-97; all references in the Plan
to sections or subsections of Section 162(m) shall be construed accordingly.
“Section 431 Election” means an election entered into pursuant to Section 431
ITEPA.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder from time to time.
“Service” means a Participant’s employment with the Company or any Subsidiary or
a Participant’s service as a Non-Employee Director, consultant or other service
provider with the Company or any Subsidiary, as applicable.
“Stock Appreciation Right” means a contractual right granted to an Eligible
Person under Section 7 hereof entitling such Eligible Person to receive a
payment, in cash and/or shares of Common Stock,


3



--------------------------------------------------------------------------------




representing the excess of the Fair Market Value of a share of Common Stock over
the base price per share of the right, at such time, and subject to such
conditions, as are set forth in the Plan and the applicable Award Agreement.
“Stock Award” means a grant of shares of Common Stock to an Eligible Person
under Section 11 hereof that are issued free of transfer restrictions and
forfeiture conditions.
“Stock Option” means a contractual right granted to an Eligible Person under
Section 6 hereof to purchase shares of Common Stock at such time and price, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.
“Subsidiary” means an entity (whether or not a corporation) that is wholly or
majority owned or controlled, directly or indirectly, by the Company or any
other affiliate of the Company that is so designated, from time to time, by the
Committee, during the period of such affiliated status; provided, however, that
with respect to Incentive Stock Options, the term “Subsidiary” shall include
only an entity that qualifies under Section 424(f) of the Code as a “subsidiary
corporation” with respect to the Company.
“Tax-Related Items” means any U.S. federal, state, and/or local taxes and any
taxes imposed by a jurisdiction outside of the U.S. (including, without
limitation, income tax, social insurance and similar contributions, payroll tax,
fringe benefits tax, payment on account, employment tax, stamp tax and any other
taxes related to participation in the Plan and legally applicable to a
Participant, including any employer liability for which the Participant is
liable pursuant to applicable laws or the applicable Award Agreement).
3.    Administration.
3.1    Committee Members. The Plan shall be administered by a Committee
comprised of no fewer than two members of the Board who are appointed by the
Board to administer the Plan. To the extent deemed necessary by the Board, each
Committee member shall satisfy the requirements for (i) an “independent
director” under rules adopted by the New York Stock Exchange or other principal
exchange on which the Common Stock is then listed, (ii) a “nonemployee director”
for purposes of such Rule 16b-3 under the Exchange Act and (iii) an “outside
director” under Section 162(m) (as necessary for purposes of Outstanding
Qualified Performance-Based Awards). Notwithstanding the foregoing, the mere
fact that a Committee member shall fail to qualify under any of the foregoing
requirements shall not invalidate any Award made by the Committee which Award is
otherwise validly made under the Plan. Neither the Company nor any member of the
Committee shall be liable for any action or determination made in good faith by
the Committee with respect to the Plan or any Award thereunder. The Board shall
have the authority to execute the powers of the Committee under the Plan.
3.2    Committee Authority. The Committee shall have all powers and discretion
necessary or appropriate to administer the Plan and to control its operation,
including, but not limited to, the power to (i) determine the Eligible Persons
to whom Awards shall be granted under the Plan, (ii) prescribe the restrictions,
terms and conditions of all Awards and shares of Common Stock issued pursuant to
Awards subject to this Plan, (iii) interpret the Plan and terms of the Awards,
(iv) adopt rules for the administration, interpretation and application of the
Plan as are consistent therewith, and interpret, amend or revoke any such rules,
(v) make all determinations with respect to a Participant’s Service and the
termination of such Service for purposes of any Award, (vi) correct any
defect(s) or omission(s) or reconcile any ambiguity(ies) or


4



--------------------------------------------------------------------------------




inconsistency(ies) in the Plan or any Award thereunder, (vii) make all
determinations it deems advisable for the administration of the Plan; (viii) to
decide all disputes arising in connection with the Plan and to otherwise
supervise the administration of the Plan; (ix) subject to the terms of the Plan,
amend the terms of an Award in any manner that is not inconsistent with the
Plan, (x) accelerate the vesting or, to the extent applicable, exercisability of
any Award at any time (including, but not limited to, upon a Change in Control
or upon termination of Service under certain circumstances, as set forth in the
Award Agreement or otherwise), and (xi) adopt such procedures and subplans as
are necessary or appropriate to permit participation in the Plan by Eligible
Persons who are foreign nationals or employed outside of the United States. The
Committee’s determinations under the Plan need not be uniform and may be made by
the Committee selectively among Participants and Eligible Persons, whether or
not such persons are similarly situated. The Committee shall, in its discretion,
consider such factors as it deems relevant in making its interpretations,
determinations and actions under the Plan including, without limitation, the
recommendations or advice of any officer or employee of the Company or such
attorneys, consultants, accountants or other advisors as it may select. All
interpretations, determinations, and actions by the Committee shall be final,
conclusive, and binding upon all parties.
3.3    Delegation of Authority. The Committee shall have the right, from time to
time, to delegate in writing to one or more officers of the Company the
authority of the Committee to grant, administer and determine the terms and
conditions of Awards granted under the Plan, subject to the requirements of
Section 157(c) of the Delaware General Corporation Law (or any successor
provision) or such other limitations as the Committee shall determine. In no
event shall any such delegation of authority be permitted with respect to Awards
granted to any member of the Board or to any Eligible Person who is subject to
Rule 16b-3 under the Exchange Act or is a covered employee under Section 162(m).
The Committee shall also be permitted to delegate, to any appropriate officer or
employee of the Company, responsibility for performing certain ministerial
functions under the Plan. In the event that the Committee’s authority is
delegated to officers or employees in accordance with the foregoing, all
provisions of the Plan relating to the Committee shall be interpreted in a
manner consistent with the foregoing by treating any such reference as a
reference to such officer or employee for such purpose. Any action undertaken in
accordance with the Committee’s delegation of authority hereunder shall have the
same force and effect as if such action was undertaken directly by the Committee
and shall be deemed for all purposes of the Plan to have been taken by the
Committee.
4.    Shares Subject to the Plan.
4.1    Number of Shares Reserved. Subject to adjustment as provided in
Section 4.6 and subject to Section 15.10 hereof, the total number of shares of
Common Stock that are reserved for issuance under the Plan shall be 8,175,000
shares of Common Stock (the “Share Reserve”), which reflects an increase of
4,075,000 shares from 4,100,000, the original number of shares of Common Stock
that were authorized for issuance under the Plan as of the Effective Date. Each
share of Common Stock subject to an Award shall reduce the Share Reserve by one
share; provided that Awards that are required to be paid in cash pursuant to
their terms shall not reduce the Share Reserve. Any shares of Common Stock
delivered under the Plan shall consist of authorized and unissued shares or
treasury shares.


5



--------------------------------------------------------------------------------




4.2    Share Replenishment. To the extent that an Award granted under this Plan
is canceled, expired, forfeited, surrendered, settled in cash or by delivery of
fewer shares than the number underlying the Award or otherwise terminated
without delivery of the shares to the Participant, the shares of Common Stock
retained by or returned to the Company will (i) not be deemed to have been
delivered under the Plan, (ii) be available for future Awards under the Plan,
and (iii) increase the Share Reserve by one share for each share that is
retained by or returned to the Company. In addition to the foregoing, any shares
that become available for issuance pursuant to Section 5.2 of the Mcron
Acquisition Corp. 2012 Equity Incentive Plan (the “2012 Plan”) as a result of
the forfeiture, cancellation or termination for no consideration of an award
under the 2012 Plan will (i) not be available for future awards under the 2012
Plan, (ii) be available for future Awards under this Plan, and (iii) increase
the Share Reserve by one share for each share that is retained by or returned to
the Company, subject to a maximum of 2,000,000 shares.
4.3    Shares Not Reissuable under Plan. Notwithstanding Section 4.2 hereof,
shares of Common Stock that are (x) withheld from an Award or separately
surrendered by the Participant in payment of the exercise or purchase price or
Tax-Related Items with respect to an Award, (y) not issued or delivered as a
result of the net settlement of an outstanding Stock Option or Stock
Appreciation Right, or (z) repurchased on the open market using proceeds from
the exercise of a Stock Option shall be deemed to constitute delivered shares,
shall count against the Share Reserve, shall not be available for future Awards
under the Plan and shall continue to be counted as outstanding for purposes of
determining whether any of the Award limits specified in Sections 4.4 or 4.5
have been attained.
4.4    Awards Granted to Eligible Persons Other Than Non-Employee Directors. The
maximum number of shares of Common Stock that may be subject to each Award type
that is granted to an Eligible Person other than a Non-Employee Director during
any calendar year shall be limited as follows (subject to adjustment as provided
in Section 4.6 hereof): (i) 1,000,000 shares of Common Stock subject to Stock
Options, (ii) 1,000,000 shares of Common Stock subject to Stock Appreciation
Rights, (iii) 1,000,000 shares of Common Stock subject to Restricted Stock
Awards that vest in full or in part based on the attainment of Performance
Goals, (iv) 750,000 shares of Common Stock subject to Restricted Stock Awards
that vest in full or in part based on continued employment over a stated period
of time (without required attainment of Performance Goals), (v) 1,000,000 shares
of Common Stock subject to Restricted Stock Units that vest in full or in part
based on the attainment of Performance Goals and (vi) 750,000 shares of Common
Stock subject to Restricted Stock Units that vest in full or in part based on
continued employment over a stated period of time (without required attainment
of Performance Goals).
4.5    Awards Granted to Non-Employee Directors. Notwithstanding any provision
to the contrary in the Plan or in any policy of the Company regarding
compensation payable to a Non-Employee Director, the sum of the grant date fair
value (determined in accordance with Financial Accounting Standards Board
Accounting Standards Codification Topic 718, or any successor thereto) of all
Awards payable in shares of Common Stock and the maximum amount that may become
payable pursuant to all cash-settled Awards that may be granted under the Plan
to an individual as compensation for services as a Non-Employee Director,
together with cash compensation paid to the Non-Employee Director in the form of
Board and Committee retainer, meeting or similar fees, during any calendar year
shall not exceed $750,000. For avoidance of


6



--------------------------------------------------------------------------------




doubt, compensation shall count towards this limit for the calendar year in
which it was granted or earned, and not later when distributed, in the event it
is deferred.
4.6    Adjustments. If there shall occur any change with respect to the
outstanding shares of Common Stock by reason of any recapitalization,
reclassification, stock dividend, extraordinary cash dividend, stock split,
reverse stock split or other distribution with respect to the shares of Common
Stock or any merger, reorganization, consolidation, combination, spin-off, stock
purchase or other similar corporate change or any other change affecting the
Common Stock (other than regular cash dividends to stockholders of the Company),
the Committee shall, in the manner and to the extent it considers appropriate
and equitable to the Participants and consistent with the terms of the Plan,
cause an adjustment to be made to (i) the maximum number and kind of shares of
Common Stock provided in Sections 4.1 and 4.4 hereof (including the maximum
number of shares of Common Stock that may become payable to a Participant
provided in Section 4.4 hereof), (ii) the number and kind of shares of Common
Stock, units or other rights subject to then outstanding Awards, (iii) the
maximum number and kind of shares of Common Stock in the Five Percent Pool, (iv)
the exercise or base price for each share or unit or other right subject to then
outstanding Awards, and (v) any other terms of an Award that are affected by the
event. Notwithstanding the foregoing, (a) any such adjustments shall, to the
extent necessary, be made in a manner consistent with the requirements of
Section 409A of the Code and (b) in the case of Incentive Stock Options, any
such adjustments shall, to the extent practicable, be made in a manner
consistent with the requirements of Section 424(a) of the Code.
5.    Eligibility and Awards.
5.1    Designation of Participants. Any Eligible Person may be selected by the
Committee to receive an Award and become a Participant. The Committee has the
authority, in its discretion, to determine and designate from time to time those
Eligible Persons who are to be granted Awards, the types of Awards to be
granted, the number of shares of Common Stock or units subject to Awards to be
granted and the terms and conditions of such Awards consistent with the terms of
the Plan. In selecting Eligible Persons to be Participants, and in determining
the type and amount of Awards to be granted under the Plan, the Committee shall
consider any and all factors that it deems relevant or appropriate. Designation
of a Participant in any year shall not require the Committee to designate such
person to receive an Award in any other year or, once designated, to receive the
same type or amount of Award as granted to such Participant in any other year.
5.2    Determination of Awards. The Committee shall determine the terms and
conditions of all Awards granted to Participants in accordance with its
authority under Section 3.2 hereof. An Award may consist of one type of right or
benefit hereunder or of two or more such rights or benefits granted in tandem.
5.3    Award Agreements. Each Award granted to an Eligible Person shall be
represented by an Award Agreement. The terms of all Awards under the Plan, as
determined by the Committee, will be set forth in each individual Award
Agreements as described in Section 15.2 hereof.
5.4    Minimum Vesting Requirements. Notwithstanding any other provision of the
Plan, except in connection with substitute Awards as set forth in Section 15.10
or Awards that may be settled only in cash, no portion of an Award granted on or
after the Amendment Effective Date may vest before the first anniversary of the
Date of Grant, subject to accelerated vesting as contemplated under Section
3.2(x) and Section 12.1


7



--------------------------------------------------------------------------------




hereof; provided, however, that the Company may grant Awards with respect to up
to five percent (5%) of the aggregate number of Shares reserved under
Section 4.1 and available for the grant of Awards as of the Amendment Effective
Date without regard to the minimum vesting period set forth in this Section 5.4
(the “Five Percent Pool”) (subject to adjustment as provided in Section 4.6
hereof).
6.    Stock Options.
6.1    Grant of Stock Options. A Stock Option may be granted to any Eligible
Person selected by the Committee, except that an Incentive Stock Option may only
be granted to an Eligible Person satisfying the conditions of Section 6.7(a)
hereof. Each Stock Option shall be designated on the Date of Grant, in the
discretion of the Committee, as an Incentive Stock Option or as a Nonqualified
Stock Option. All Stock Options granted under the Plan are intended to comply
with or be exempt from the requirements of Section 409A of the Code.
6.2    Exercise Price. The exercise price per share of a Stock Option shall not
be less than one hundred percent (100%) of the Fair Market Value of a share of
Common Stock on the Date of Grant. The Committee may in its discretion specify
an exercise price per share that is higher than the Fair Market Value of a share
of Common Stock on the Date of Grant.
6.3    Vesting of Stock Options. The Committee shall, in its discretion,
prescribe the time or times at which or the conditions upon which, a Stock
Option or portion thereof shall become vested and/or exercisable. The
requirements for vesting and exercisability of a Stock Option may be based on
the continued Service of the Participant with the Company or a Subsidiary for a
specified time period (or periods), on the attainment of a specified Performance
Goal(s) or on such other terms and conditions as approved by the Committee in
its discretion, all as set forth in the Award Agreement. If the vesting
requirements of a Stock Option are not satisfied, the Award shall be forfeited.
6.4    Term of Stock Options. The Committee shall in its discretion prescribe in
an Award Agreement the period during which a vested Stock Option may be
exercised; provided, however, that the maximum term of a Stock Option shall be
ten (10) years from the Date of Grant. The Committee may provide that a Stock
Option will cease to be exercisable upon or at the end of a specified time
period following a termination of Service for any reason as set forth in the
Award Agreement or otherwise. A Stock Option may be earlier terminated as
specified by the Committee and set forth in an Award Agreement upon or following
the termination of a Participant’s Service with the Company or any Subsidiary,
including by reason of voluntary resignation, death, Disability, termination for
cause or any other reason. Subject to Section 409A of the Code and the
provisions of this Section 6, the Committee may extend at any time the period in
which a Stock Option may be exercised.
6.5    Stock Option Exercise; Tax Withholding. Subject to such terms and
conditions as specified in an Award Agreement, a Stock Option may be exercised
in whole or in part at any time during the term thereof by notice in the form
required by the Company, together with payment of the aggregate exercise price
and applicable Tax-Related Items withholding. Payment of the exercise price may
be made: (i) in cash or by cash equivalent acceptable to the Committee or (ii)
to the extent permitted by the Committee in its sole discretion and set forth in
the Award Agreement or otherwise (including by a policy or resolution of the


8



--------------------------------------------------------------------------------




Committee), (A) in shares of Common Stock valued at the Fair Market Value of
such shares on the date of exercise, (B) through an open-market, broker-assisted
sales transaction pursuant to which the Company is promptly delivered the amount
of proceeds necessary to satisfy the exercise price, (C) by reducing the number
of shares of Common Stock otherwise deliverable upon the exercise of the Stock
Option by the number of shares of Common Stock having a Fair Market Value on the
date of exercise equal to the exercise price, (D) by a combination of the
methods described above or (E) by such other method as may be approved by the
Committee and set forth in the Award Agreement. In addition to and at the time
of the applicable taxable event, the Participant shall pay to the Company the
full amount of any and all applicable Tax-Related Items required to be withheld
in connection with such exercise, payable under such of the methods described
above for the payment of the exercise price as may be approved by the Committee
and set forth in the Award Agreement.
6.6    Limited Transferability of Nonqualified Stock Options. All Stock Options
shall be nontransferable except (i) upon the Participant’s death, in accordance
with Section 15.3 hereof or (ii) in the case of Nonqualified Stock Options only,
for the transfer of all or part of the Stock Option to a Participant’s “family
member” (as defined for purposes of the Form S-8 registration statement under
the Securities Act), or as otherwise permitted by the Committee, in each case as
may be approved by the Committee in its discretion at the time of proposed
transfer, but subject to Section 15.3 hereof. The transfer of a Nonqualified
Stock Option may be subject to such terms and conditions as the Committee may in
its discretion impose from time to time. Subsequent transfers of a Nonqualified
Stock Option shall be prohibited other than in accordance with Section 15.3
hereof.
6.7    Additional Rules for Incentive Stock Options.
(a)    Eligibility; Number of Shares. An Incentive Stock Option may only be
granted to an Eligible Person who is considered an employee for purposes of
Treasury Regulation §1.421-1(h) with respect to the Company or any Subsidiary
that qualifies as a “subsidiary corporation” with respect to the Company for
purposes of Section 424(f) of the Code. All of the shares of Common Stock
subject to the Share Reserve may be, though are not required to be, issued
pursuant to Incentive Stock Options, subject to adjustment as provided in
Section 4.6 hereof. Notwithstanding Section 4.2 hereof, no shares of Common
Stock may again be optioned, granted or awarded if such action would cause an
Incentive Stock Option to fail to qualify as an Incentive Stock Option.
(b)    Annual Limits. No Incentive Stock Option shall be granted to a
Participant as a result of which the aggregate Fair Market Value (determined as
of the Date of Grant) of the Common Stock with respect to which incentive stock
options under Section 422 of the Code are exercisable for the first time in any
calendar year under the Plan and any other stock option plans of the Company or
any subsidiary or parent corporation, would exceed $100,000, determined in
accordance with Section 422(d) of the Code. This limitation shall be applied by
taking Incentive Stock Options into account in the order in which granted.
(c)    Additional Limitations. In the case of any Incentive Stock Option granted
to an Eligible Person who owns, either directly or indirectly (taking into
account the attribution rules contained in Section 424(d) of the Code), stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or any Subsidiary, the exercise price shall not
be less than one


9



--------------------------------------------------------------------------------




hundred ten percent (110%) of the Fair Market Value of a share of Common Stock
on the Date of Grant and the maximum term shall be five (5) years.
(d)    Termination of Employment. An Award of an Incentive Stock Option may
provide that such Stock Option may be exercised not later than (i) three (3)
months following termination of employment of the Participant with the Company
and all Subsidiaries (other than as set forth in clause (ii) of this Section
6.7(d)) or (ii) one year following termination of employment of the Participant
with the Company and all Subsidiaries due to death or permanent and total
disability within the meaning of Section 22(e)(3) of the Code, in each case as
and to the extent determined by the Committee to comply with the requirements of
Section 422 of the Code.
(e)    Other Terms and Conditions; Nontransferability. Any Incentive Stock
Option granted hereunder shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as are deemed necessary or desirable by
the Committee, which terms, together with the terms of the Plan, shall be
intended and interpreted to cause such Incentive Stock Option to qualify as an
“incentive stock option” under Section 422 of the Code. A Stock Option that is
granted as an Incentive Stock Option shall, to the extent it fails to qualify as
an “incentive stock option” under the Code, be treated as a Nonqualified Stock
Option. An Incentive Stock Option shall by its terms be nontransferable other
than by will or by the laws of descent and distribution, and shall be
exercisable during the lifetime of a Participant only by such Participant.
(f)    Disqualifying Dispositions. If shares of Common Stock acquired by
exercise of an Incentive Stock Option are disposed of within two years following
the Date of Grant or one year following the transfer of such shares to the
Participant upon exercise, the Participant shall, promptly following such
disposition, notify the Company in writing of the date and terms of such
disposition and provide such other information regarding the disposition as the
Company may reasonably require.
6.8    Repricing Prohibited. Subject to the anti-dilution adjustment provisions
contained in Section 4.6 hereof, without the prior approval of the Company’s
stockholders, neither the Committee nor the Board shall (i) cancel a Stock
Option when the exercise price per share exceeds the Fair Market Value of one
share of Common Stock in exchange for another Award or cash (i.e., buyout an
“underwater” Stock Option) other than in connection with a Change in Control,
(ii) cause the cancellation, substitution or amendment of a Stock Option that
would have the effect of reducing the exercise price of such a Stock Option
previously granted under the Plan or (iii) otherwise approve any modification to
such a Stock Option that would be treated as a “repricing” under the then
applicable rules, regulations or listing requirements adopted by the New York
Stock Exchange or other principal exchange on which the Common Stock is then
listed.
6.9    Dividend Equivalent Rights. Subject to the anti-dilution adjustment
provisions contained in Section 4.6 hereof, dividends shall not be paid with
respect to Stock Options. Dividend equivalent rights shall be granted with
respect to the shares of Common Stock subject to Stock Options to the extent
permitted by the Committee or set forth in the Award Agreement, subject to
compliance with Section 409A of the Code (if applicable).


10



--------------------------------------------------------------------------------




7.    Stock Appreciation Rights.
7.1    Grant of Stock Appreciation Rights. Stock Appreciation Rights may be
granted to any Eligible Person selected by the Committee. Stock Appreciation
Rights may be granted on a basis that allows for the exercise of the right by
the Participant or that provides for the automatic payment of the right upon a
specified date or event. Stock Appreciation Rights shall be non-transferable,
except as provided in Section 15.3 hereof. All Stock Appreciation Rights granted
under the Plan are intended to comply with or otherwise be exempt from the
requirements of Section 409A of the Code.
7.2    Stand-Alone Stock Appreciation Rights. A Stock Appreciation Right may be
granted without any related Stock Option. The Committee shall in its discretion
provide in an Award Agreement the time or times at which or the conditions upon
which, a Stock Appreciation Right or portion thereof shall become vested and/or
exercisable. The requirements for vesting and exercisability of a Stock
Appreciation Right may be based on the continued Service of a Participant with
the Company or a Subsidiary for a specified time period (or periods), on the
attainment of a specified Performance Goal(s) or on such other terms and
conditions as approved by the Committee in its discretion. If the vesting
requirements of a Stock Appreciation Right are not satisfied, the Award shall be
forfeited. A Stock Appreciation Right will be exercisable or payable at such
time or times as determined by the Committee; provided, that the maximum term of
a Stock Appreciation Right shall be ten (10) years from the Date of Grant. The
Committee may provide that a Stock Appreciation Right will cease to be
exercisable upon or at the end of a period following a termination of Service
for any reason. The base price of a Stock Appreciation Right granted without any
related Stock Option shall be determined by the Committee in its discretion;
provided, however, that the base price per share of any such stand-alone Stock
Appreciation Right shall not be less than one hundred percent (100%) of the Fair
Market Value of a share of Common Stock on the Date of Grant.
7.3    Tandem Stock Option/Stock Appreciation Rights. A Stock Appreciation Right
may be granted in tandem with a Stock Option and constitute a single Award. A
tandem Stock Option/Stock Appreciation Right will entitle the holder to elect,
as to all or any portion of the number of shares subject to the Award, to
exercise either the Stock Option or the Stock Appreciation Right, resulting in
the reduction of the corresponding number of shares subject to the Award,
including the tandem Stock Appreciation Right or Stock Option, as applicable,
not so exercised. A Stock Appreciation Right granted in tandem with a Stock
Option hereunder shall have a base price per share equal to the per share
exercise price of the Stock Option, will be vested and exercisable at the same
time or times that a related Stock Option is vested and exercisable, and will
expire no later than the time at which the related Stock Option expires, in each
case, as set forth in the Award Agreement.
7.4    Payment of Stock Appreciation Rights. A Stock Appreciation Right will
entitle the holder, upon exercise or other payment of the Stock Appreciation
Right, as applicable, to receive an amount determined by multiplying: (i) the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise or payment of the Stock Appreciation Right over the base price of such
Stock Appreciation Right, by (ii) the number of shares as to which such Stock
Appreciation Right is exercised or paid. Payment of the amount determined under
the foregoing may be made, as approved by the Committee and set forth in the
Award Agreement, in shares of Common Stock valued at their Fair Market Value on
the date of exercise or


11



--------------------------------------------------------------------------------




payment, in cash or in a combination of shares of Common Stock and cash, subject
to applicable Tax-Related Items withholding requirements.
7.5    Repricing Prohibited. Subject to the anti-dilution adjustment provisions
contained in Section 4.6 hereof, without the prior approval of the Company’s
stockholders, neither the Committee nor the Board shall (i) cancel a Stock
Appreciation Right when the base price per share exceeds the Fair Market Value
of one share of Common Stock in exchange for another Award or cash (i.e., buyout
an underwater Stock Appreciation Right) other than in connection with a Change
in Control, (ii) cause the cancellation, substitution or amendment of a Stock
Appreciation Right that would have the effect of reducing the base price of such
a Stock Appreciation Right previously granted under the Plan or (iii) otherwise
approve any modification to such Stock Appreciation Right that would be treated
as a “repricing” under the then applicable rules, regulations or listing
requirements adopted by the New York Stock Exchange or other principal exchange
on which the Common Stock is then listed.
7.6    Dividend Equivalent Rights. Subject to the anti-dilution adjustment
provisions contained in Section 4.6 hereof, dividends shall not be paid with
respect to Stock Appreciation Rights. Dividend equivalent rights shall be
granted with respect to the shares of Common Stock subject to Stock Appreciation
Rights to the extent permitted by the Committee or set forth in the Award
Agreement, subject to compliance with Section 409A of the Code (if applicable).
8.    Restricted Stock Awards.
8.1    Grant of Restricted Stock Awards. A Restricted Stock Award may be granted
to any Eligible Person selected by the Committee. The Committee may require the
payment by the Participant of a specified purchase price in connection with any
Restricted Stock Award.
8.2    Vesting Requirements. The restrictions imposed on shares granted under a
Restricted Stock Award shall lapse in accordance with the vesting requirements
specified by the Committee in the Award Agreement. The requirements for vesting
of a Restricted Stock Award may be based on the continued Service of the
Participant with the Company or a Subsidiary for a specified time period (or
periods), on the attainment of a specified Performance Goal(s), including, for
Outstanding Qualified Performance-Based Awards, Performance Goal(s) designed to
meet the requirements for exemption under Section 162(m), or on such other terms
and conditions as approved by the Committee in its discretion. If the vesting
requirements of a Restricted Stock Award shall not be satisfied or, if
applicable, the Performance Goal(s) with respect to such Restricted Stock Award
are not attained, the Award shall be forfeited and the shares of Stock subject
to the Award shall be returned to the Company.
8.3    Transfer Restrictions. Shares granted under any Restricted Stock Award
may not be transferred, assigned or subject to any encumbrance, pledge or charge
until all applicable restrictions are removed or have expired, except as
provided in Section 15.3 hereof. Failure to satisfy any applicable restrictions
shall result in the subject shares of the Restricted Stock Award being forfeited
and returned to the Company. The Committee may require in an Award Agreement
that certificates (if any) representing the shares granted under a Restricted
Stock Award bear a legend making appropriate reference to the restrictions


12



--------------------------------------------------------------------------------




imposed, and that certificates (if any) representing the shares granted or sold
under a Restricted Stock Award will remain in the physical custody of an escrow
holder until all restrictions are removed or have expired.
8.4    Rights as Stockholder. Subject to the foregoing provisions of this
Section 8 and the applicable Award Agreement, the Participant shall have all
rights of a stockholder with respect to the shares granted to the Participant
under a Restricted Stock Award, including the right to vote the shares and
receive all dividends and other distributions paid or made with respect thereto,
unless otherwise provided in the applicable Award Agreement or the Committee
determines otherwise at the time the Restricted Stock Award is granted. The
Committee may provide in an Award Agreement for the payment of dividends and
distributions to the Participant at such times as paid to stockholders
generally, at the times of vesting or other payment of the Restricted Stock
Award or otherwise.
9.    Restricted Stock Units.
9.1    Grant of Restricted Stock Units. A Restricted Stock Unit may be granted
to any Eligible Person selected by the Committee. The value of each Restricted
Stock Unit is equal to the Fair Market Value of the Common Stock on the
applicable date or time period of determination, as specified by the Committee.
Restricted Stock Units shall be subject to such restrictions and conditions as
the Committee shall determine. In addition, a Restricted Stock Unit may be
designated as a “Performance Stock Unit”, the vesting requirements of which may
be based, in whole or in part, on the attainment of pre-established business
and/or individual Performance Goal(s) over a specified performance period,
including, for Outstanding Qualified Performance-Based Awards, Performance
Goal(s) designed to meet the requirements for exemption under Section 162(m), or
otherwise, as approved by the Committee in its discretion. Restricted Stock
Units shall be non-transferable, except as provided in Section 15.3 hereof.
9.2    Vesting of Restricted Stock Units. On the Date of Grant, the Committee
shall, in its discretion, determine any vesting requirements with respect to
Restricted Stock Units, which shall be set forth in the Award Agreement. The
requirements for vesting of a Restricted Stock Unit may be based on the
continued Service of the Participant with the Company or a Subsidiary for a
specified time period (or periods) or on such other terms and conditions as
approved by the Committee (including Performance Goal(s)) in its discretion. If
the vesting requirements of a Restricted Stock Units Award are not satisfied,
the Award shall be forfeited.
9.3    Payment of Restricted Stock Units. Restricted Stock Units shall become
payable to a Participant at the time or times determined by the Committee and
set forth in the Award Agreement, which may be upon or following the vesting of
the Award. Payment of a Restricted Stock Unit may be made, as approved by the
Committee and set forth in the Award Agreement, in cash or in shares of Common
Stock or in a combination thereof, subject to applicable Tax-Related Items
withholding requirements. Any cash payment of a Restricted Stock Unit shall be
made based upon the Fair Market Value of the Common Stock.
9.4    Dividend Equivalent Rights. Subject to the anti-dilution adjustment
provisions contained in Section 4.6 hereof, Restricted Stock Units may or may
not, in the discretion of the Committee, be granted together with a dividend
equivalent right with respect to the shares of Common Stock subject to the
Award, which may be accumulated and may be deemed reinvested in additional
Restricted Stock Units or may be


13



--------------------------------------------------------------------------------




accumulated in cash, as determined by the Committee in its discretion. Dividend
equivalent rights will be paid at such times as determined by the Committee in
its discretion (including without limitation at the times paid to stockholders
generally or at the times of vesting or payment of the Restricted Stock Unit).
Dividend equivalent rights may be subject to forfeiture under the same
conditions as apply to the underlying Restricted Stock Units.
9.5    No Rights as Stockholder. The Participant shall not have any rights as a
stockholder with respect to the shares subject to a Restricted Stock Unit until
such time as shares of Common Stock are delivered to the Participant pursuant to
the terms of the Award Agreement.
10.    Performance Awards and Performance Criteria.
10.1    Grant of Performance Awards. The Committee, in its discretion, may make
the grant, vesting, exercise, issuance and/or payment of any Award subject to
specified levels of attainment with respect to Performance Goals relating to
levels of achievement of specified Performance Criteria or such other criteria
as determined by the Committee, including, if applicable, specified threshold,
target and maximum performance levels. Such Awards may also be subject to the
continued Service of the Participant with the Company or a Subsidiary during the
respective performance period and to such other conditions as determined by the
Committee and set forth in the Award Agreement.
10.2    Performance Criteria. For purposes of Outstanding Qualified
Performance-Based Awards, the Performance Criteria shall be, and for purposes of
other Awards subject to performance-based conditions, the Performance Criteria
may be (without limitation), one or any combination of the following, for the
Company or any identified Subsidiary or business unit, as determined by the
Committee: (a) net earnings; (b) earnings per share; (c) net debt; (d) revenue
or sales growth; (e) net or operating income; (f) net operating profit; (g)
return measures (including, but not limited to, return on assets, capital,
invested capital, equity or sales); (h) cash flow (including, but not limited
to, operating cash flow, distributable cash flow and free cash flow); (i)
earnings before or after taxes, interest, depreciation, amortization and/or
rent; (j) share price (including, but not limited to growth measures and total
stockholder return); (k) expense control or loss management; (l) customer
satisfaction; (m) market share; (n) economic value added; (o) working capital;
(p) the formation of joint ventures or the completion of other corporate
transactions; (q) gross or net profit margins; (r) revenue mix; (s) operating
efficiency; (t) product diversification; (u) market penetration; (v) measurable
achievement in quality, operation or compliance initiatives; (w) quarterly
dividends or distributions; (x) employee retention or turnover; or (y) any
combination of or a specified increase in any of the foregoing. Further, for
purposes of Outstanding Qualified Performance-Based Awards, each of the
Performance Criteria shall be applied and interpreted in accordance with an
objective formula or standard established by the Committee at the time the
applicable Award is granted including, without limitation, GAAP.
10.3    Performance Goals. For purposes of Outstanding Qualified
Performance-Based Awards, the “Performance Goals” shall be the levels of
achievement relating to the Performance Criteria selected by the Committee for
the Award, and for purposes of other Awards subject to performance-based
conditions, the “Performance Goals” may be levels of achievement relating to the
Performance Criteria or such other criteria as selected by the Committee, in its
discretion. The Performance Goals shall be written and, for


14



--------------------------------------------------------------------------------




Outstanding Qualified Performance-Based Awards, shall be expressed as an
objective formula or standard that precludes discretion to increase the amount
of compensation payable that would otherwise be due upon attainment of the goal.
The Performance Goals may be applied on an absolute basis or relative to an
identified index, peer group, or one or more competitors or other companies
(including particular business segments or divisions or such companies), or in
such other manner as specified by the Committee. The Performance Goals need not
be the same for all Participants.
10.4    Adjustments. At the time that an Award is granted or, for Awards other
than Outstanding Qualified Performance-Based Awards, at such later time, the
Committee may provide for the Performance Goals or the manner in which
performance will be measured against the Performance Goals to be adjusted in
such objective manner as it deems appropriate, including, without limitation,
adjustments to reflect charges for restructurings, non-operating income, the
impact of corporate transactions or discontinued operations, extraordinary and
other unusual or non-recurring items and the cumulative effects of accounting or
tax law changes.
10.5    Negative Discretion. Notwithstanding anything else contained in the Plan
to the contrary, the Committee shall, to the extent provided in an Award
Agreement, have the right, in its discretion, (i) to reduce or eliminate the
amount otherwise payable to any Participant under an Award and (ii) to establish
rules or procedures that have the effect of limiting the amount payable to any
Participant to an amount that is less than the amount that otherwise would be
payable under an Award. The Committee may exercise such discretion in a
non-uniform manner among Participants. The Committee shall not have discretion
to increase the amount that otherwise would be payable to any Participant under
an Outstanding Qualified Performance-Based Award.
10.6    Certification. Following the conclusion of the performance period of an
Outstanding Qualified Performance-Based Award, the Committee shall certify in
writing whether the Performance Goals for that performance period have been
achieved, or certify the degree of achievement, if applicable.
10.7    Payment. Upon certification of the Performance Goals for an Outstanding
Qualified Performance-Based Award, the Committee shall determine the level of
vesting or amount of payment to the Participant pursuant to the Award, if any.
11.    Stock Awards.
11.1    Grant of Stock Awards. A Stock Award may be granted to any Eligible
Person selected by the Committee. A Stock Award may be granted for past
Services, in lieu of bonus or other cash payments, as directors’ compensation or
for any other valid purpose as determined by the Committee. The Committee shall
determine the terms and conditions of such Stock Awards. Stock Awards may be
made without vesting requirements, in which case such Stock Awards shall count
against the Five Percent Pool. In addition, the Committee may, in connection
with any Stock Award, require the payment of a specified purchase price.
11.2    Rights as Stockholder. Subject to the foregoing provisions of this
Section 11 and the applicable Award Agreement, upon the issuance of the Common
Stock under a Stock Award the Participant


15



--------------------------------------------------------------------------------




shall have all rights of a stockholder with respect to the shares of Common
Stock, including the right to vote the shares and receive all dividends and
other distributions paid or made with respect thereto.
12.    Change in Control.
12.1    Effect on Awards. Upon the occurrence of a Change in Control, unless
otherwise provided in the Award Agreement, the Committee is authorized (but not
obligated) to make adjustments in the terms and conditions of outstanding
Awards, including without limitation the following (or any combination thereof):
(a) continuation or assumption of such outstanding Awards under the Plan by the
Company (if it is the surviving company or corporation) or by the surviving
company or corporation or its parent; (b) substitution by the surviving company
or corporation or its parent of awards with substantially the same terms for
outstanding Awards (with appropriate adjustments to the type of consideration
payable upon settlement of the Awards); (c) accelerated exercisability, vesting
and/or payment under outstanding Awards immediately prior to or upon the
occurrence of such event or upon a termination of employment following such
event; and (d) if all or substantially all of the Company’s outstanding shares
of Common Stock transferred in exchange for cash consideration in connection
with such Change in Control: (i) upon written notice, provide that any
outstanding Stock Options and Stock Appreciation Rights are exercisable during a
reasonable period of time immediately prior to the scheduled consummation of the
event or such other reasonable period as determined by the Committee (contingent
upon the consummation of the event), and at the end of such period, such Stock
Options and Stock Appreciation Rights shall terminate to the extent not so
exercised within the relevant period; and (ii) cancellation of all or any
portion of outstanding Awards for fair value (in the form of cash, Shares, other
property or any combination thereof) as determined in the sole discretion of the
Committee; provided, that, in the case of Stock Options and Stock Appreciation
Rights, the fair value may equal the excess, if any, of the value of the
consideration to be paid in the Change in Control transaction to holders of
shares of Common Stock (or, if no such consideration is paid, Fair Market Value
of the shares of Common Stock) over the aggregate exercise or base price, as
applicable, with respect to such Awards or portion thereof being canceled, or if
no such excess, zero.
12.2    Definition of Change in Control. Unless otherwise defined in an Award
Agreement, “Change in Control” shall mean the occurrence of one of the following
events:
(a)    Any Person, becomes the Beneficial Owner, directly or indirectly, of more
than fifty percent (50%) of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
its directors (the “Outstanding Company Voting Securities”) including by way of
merger, consolidation or otherwise; provided, however, that for purposes of this
definition, the following acquisitions shall not constitute a Change in Control:
(i) any acquisition of voting securities of the Company directly from the
Company, including without limitation, a Public Offering of securities; or (ii)
any acquisition by the Company or any of its Subsidiaries of Outstanding Company
Voting Securities, including an acquisition by any employee benefit plan or
related trust sponsored or maintained by the Company or any of its Subsidiaries.
(b)    Consummation of a reorganization, merger, or consolidation to which the
Company is a party or a sale or other disposition of all or substantially all of
the assets of the Company (a “Business Combination”), unless, following such
Business Combination: (i) any individuals and entities that were the


16



--------------------------------------------------------------------------------




Beneficial Owners of Outstanding Company Voting Securities immediately prior to
such Business Combination are the Beneficial Owners, directly or indirectly, of
more than fifty percent (50%) of the combined voting power of the outstanding
voting securities entitled to vote generally in the election of directors (or
election of members of a comparable governing body) of the entity resulting from
the Business Combination (including, without limitation, an entity which as a
result of such transaction owns all or substantially all of the Company or all
or substantially all of the Company’s assets either directly or through one or
more Subsidiaries) (the “Successor Entity”) in substantially the same
proportions as their ownership immediately prior to such Business Combination;
(ii) no Person (excluding any Successor Entity or any employee benefit plan or
related trust of the Company, such Successor Entity, or any of their
Subsidiaries) is the Beneficial Owner, directly or indirectly, of more than
fifty percent (50%) of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors (or
comparable governing body) of the Successor Entity, except to the extent that
such ownership existed prior to the Business Combination; and (iii) at least a
majority of the members of the board of directors (or comparable governing body)
of the Successor Entity were Incumbent Directors (including persons deemed to be
Incumbent Directors) at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination.
Notwithstanding the foregoing, to the extent necessary to comply with Section
409A of the Code with respect to the payment of “nonqualified deferred
compensation,” “Change in Control” shall be defined as, and limited to, a
“change in control event” as defined under Section 409A of the Code. For the
avoidance of doubt, neither a Public Offering nor any changes to the size or
members of the Board in connection with or as a result of a Public Offering
shall constitute or be deemed to result in a Change in Control.
13.    Forfeiture Events.
13.1    General. The Committee may specify in an Award Agreement at the time of
the Award that the Participant’s rights, payments and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events may
include, but shall not be limited to, termination of Service for Cause,
violation of material Company policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the Participant
or other similar conduct by the Participant that is detrimental to the business
or reputation of the Company.
13.2    Termination for Cause.
(a)    Treatment of Awards. Unless otherwise provided by the Committee and set
forth in an Award Agreement, if (i) a Participant’s Service with the Company or
any Subsidiary shall be terminated for Cause or (ii) within one (1) year
following termination of Service for any other reason, the Committee determines
in its discretion that, after termination, the Participant breached any of the
material terms contained in any non-competition agreement, non-solicitation
agreement, confidentiality agreement or similar restrictive covenant agreement
to which such Participant is a party, such Participant’s rights, payments and
benefits with respect to an Award shall be subject to cancellation, forfeiture
and/or recoupment, as provided in Section 13.3 below. The Company shall have the
power to determine whether the Participant has been terminated for Cause, the
date upon which such termination for Cause occurs and whether the Participant


17



--------------------------------------------------------------------------------




engaged in conduct that violated any continuing obligation or duty of the
Participant in respect of the Company or any Subsidiary. Any such determination
shall be final, conclusive and binding upon all Persons. In addition, if the
Company shall reasonably determine that a Participant has committed or may have
committed any act which could constitute the basis for a termination of such
Participant’s Service for Cause or violates any continuing obligation or duty of
the Participant in respect of the Company or any Subsidiary, the Company may
suspend the Participant’s rights to exercise any Stock Option or Stock
Appreciation Right, receive any payment or vest in any right with respect to any
Award pending a determination by the Company of whether an act or omission could
constitute the basis for a termination for Cause as provided in this
Section 13.2.
(b)    Definition of Cause. Unless otherwise defined in an Award Agreement,
“Cause” shall mean:
(i)    the Participant has committed a deliberate and premeditated act against
the interests of the Company including, without limitation: an act of fraud,
embezzlement, misappropriation or breach of fiduciary duty against the Company,
including, but not limited to, the offer, payment, solicitation or acceptance of
any unlawful bribe or kickback with respect to the Company’s business; or
(ii)    the Participant has been convicted by a court of competent jurisdiction
of, or pleaded guilty or nolo contendere to, any felony (or similarly serious
offense) or any crime involving moral turpitude; or
(iii)    the Participant has failed to perform or neglected the material duties
incident to his employment or other engagement with the Company on a regular
basis, and such refusal or failure shall have continued for a period of twenty
(20) days after written notice to the Participant specifying such refusal or
failure in reasonable detail; or
(iv)    the Participant has been chronically absent from work (excluding
vacations, illnesses, Disability or leaves of absence approved by the Company);
or
(v)    the Participant has refused, after explicit written notice, to obey any
lawful resolution of or direction by the Board or its delegate which is
consistent with the duties incident to his employment or other engagement with
the Company and such refusal continues for more than twenty (20) days after
written notice is given to the Participant specifying such refusal in reasonable
detail; or
(vi)    the Participant has breached any of the material terms contained in any
employment agreement, non-competition agreement, confidentiality agreement or
similar type of agreement to which such Participant is a party; or
(vii)    the Participant has engaged in (x) the unlawful use (including being
under the influence) or possession of illegal drugs on the Company’s premises or
(y) habitual drunkenness on the Company’s premises.
Any voluntary termination of employment or other engagement by the Participant
in anticipation of an involuntary termination of the Participant’s Service for
Cause shall be deemed to be a termination for


18



--------------------------------------------------------------------------------




“Cause.” Notwithstanding the foregoing, in the event that a Participant is party
to an employment, severance or similar agreement with the Company or any of its
affiliates and such agreement contains a definition of “Cause,” the definition
of “Cause” set forth above shall be deemed replaced and superseded, with respect
to such Participant, by the definition of “Cause” used in such employment,
severance or similar agreement.
13.3    Right of Recapture.
(a)    General. If at any time within one (1) year (or such longer time
specified in an Award Agreement or other agreement with a Participant) after the
date on which a Participant exercises a Stock Option or Stock Appreciation Right
or on which a Stock Award, Restricted Stock Award or Restricted Stock Unit vests
or becomes payable, or on which income otherwise is realized by a Participant in
connection with an Award, (i) a Participant’s Service is terminated for Cause or
(ii) after a Participant’s Service otherwise terminates for any other reason,
the Committee determines in its discretion that, after termination, the
Participant breached any of the material terms contained in any non-competition
agreement, confidentiality agreement or similar restrictive covenant agreement
to which such Participant is a party, then any gain realized by the Participant
from the exercise, vesting, payment or other realization of income by the
Participant in connection with an Award, shall be paid by the Participant to the
Company upon notice from the Company, subject to applicable law. Such gain shall
be determined as of the date or dates on which the gain is realized by the
Participant, without regard to any subsequent change in the Fair Market Value of
a share of Common Stock. To the extent not otherwise prohibited by law or
problematic under Section 409A of the Code, the Company shall have the right to
offset such gain against any amounts otherwise owed to the Participant by the
Company or any Subsidiary (whether as wages, vacation pay or pursuant to any
benefit plan or other compensatory arrangement).
(b)    Accounting Restatement. If a Participant receives a payment pursuant to
an Award under the Plan based on financial statements that are subsequently
required to be restated in a way that would decrease the value of such payment,
the Participant will, to the extent not otherwise prohibited by law, upon the
written request of the Company, forfeit and repay to the Company the difference
between what the Participant received and what the Participant should have
received based on the accounting restatement, in accordance with (i) the
Company’s compensation recovery, “clawback” or similar policy, as may be in
effect from time to time or (ii) any payment recovery, “clawback” or similar
policy made applicable by law including the provisions of Section 945 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the rules,
regulations and requirements adopted thereunder by the Securities and Exchange
Commission and/or any securities exchange on which the Company’s equity
securities may be listed (collectively, the “Policy”). By accepting an Award
hereunder, the Participant acknowledges and agrees that the Policy shall apply
to such Award, and all incentive-based amounts payable pursuant to such Award
shall be subject to forfeiture and repayment pursuant to the terms of the
Policy.
14.    Transfer, Leave of Absence, Etc. For purposes of the Plan, except as
otherwise determined by the Committee, the following events shall not be deemed
a termination of employment: (a) a transfer to the employment of the Company
from a Subsidiary or from the Company to a Subsidiary, or from one Subsidiary to
another; or (b) an approved leave of absence for military service or sickness,
or for any other purpose approved by the Company, if the employee’s right to
re-employment is guaranteed either by a statute


19



--------------------------------------------------------------------------------




or by contract or under the policy pursuant to which the leave of absence was
granted or if the Committee otherwise so provides in writing.
15.    General Provisions.
15.1    Status of Plan. The Committee may authorize the creation of trusts or
other arrangements to meet the Company’s obligations to deliver stock or make
payments with respect to Awards.
15.2    Award Agreement. To the extent deemed necessary by the Committee, an
Award under the Plan shall be evidenced by an Award Agreement in a written or
electronic form approved by the Committee setting forth the number of shares of
Common Stock or Restricted Stock Units subject to the Award, the exercise price,
base price or purchase price of the Award, the time or times at which an Award
will become vested, exercisable or payable and the term of the Award. The Award
Agreement also may set forth the effect on an Award of a Change in Control or a
termination of Service under certain circumstances. The Award Agreement shall be
subject to and incorporate, by reference or otherwise, all of the applicable
terms and conditions of the Plan, and also may set forth other terms and
conditions applicable to the Award, or any shares of Common Stock issued under
the Award, as determined by the Committee consistent with the limitations of the
Plan. The grant of an Award under the Plan shall not confer any rights upon the
Participant holding such Award other than such terms, and subject to such
conditions, as are specified in the Plan as being applicable to such type of
Award (or to all Awards) or as are expressly set forth in the Award Agreement.
The Committee need not require the execution of an Award Agreement by a
Participant, in which case, acceptance of the Award by the Participant shall
constitute agreement by the Participant to the terms, conditions, restrictions
and limitations set forth in the Plan and the Award Agreement as well as the
administrative guidelines of the Company in effect from time to time. In the
event of any conflict between the provisions of the Plan and any Award
Agreement, the provisions of the Plan shall prevail.
15.3    No Assignment or Transfer; Beneficiaries. Except as provided in Section
6.6 hereof or as otherwise determined by the Committee, Awards under the Plan
shall not be assignable or transferable by the Participant, and shall not be
subject in any manner to assignment, alienation, pledge, encumbrance or charge.
Notwithstanding the foregoing, in the event of the death of a Participant,
except as otherwise provided by the Committee in an Award Agreement, an
outstanding Award may be exercised by or shall become payable to the
Participant’s beneficiary as designated by the Participant in the manner
prescribed by the Committee or, in the absence of an authorized beneficiary
designation, by a legatee or legatees of such Award under the Participant’s last
will or by such Participant’s executors, personal representatives or
distributees of such Award in accordance with the Participant’s will or the laws
of descent and distribution. The Committee may provide in the terms of an Award
Agreement or in any other manner prescribed by the Committee that the
Participant shall have the right to designate a beneficiary or beneficiaries who
shall be entitled to any rights, payments or other benefits specified under an
Award following the Participant’s death. Notwithstanding anything to the
contrary in the Plan, in no event may any Award under the Plan be transferred
for consideration to a third party financial institution.
15.4    Deferrals of Payment. The Committee may in its discretion permit a
Participant to defer the receipt of payment of cash or delivery of shares of
Common Stock that would otherwise be due to the Participant by virtue of the
exercise of a right or the satisfaction of vesting or other conditions with
respect


20



--------------------------------------------------------------------------------




to an Award; provided, however, that such discretion shall not apply in the case
of a Stock Option or Stock Appreciation Right. If any such deferral is to be
permitted by the Committee, the Committee shall establish rules and procedures
relating to such deferral in a manner intended to comply with the requirements
of Section 409A of the Code, including, without limitation, the time when an
election to defer may be made, the time period of the deferral and the events
that would result in payment of the deferred amount, the interest or other
earnings attributable to the deferral and the method of funding, if any,
attributable to the deferred amount.
15.5    No Right to Employment or Continued Service. Nothing in the Plan, in the
grant of any Award or in any Award Agreement shall confer upon any Eligible
Person or any Participant any right to continue in the Service of the Company or
any of its Subsidiaries or interfere in any way with the right of the Company or
any of its Subsidiaries to terminate the Service of an Eligible Person or a
Participant for any reason at any time.
15.6    Stock Certificates. The Committee may determine in its discretion the
manner of delivery of Common Stock to be issued under the Plan, which may be by
delivery of stock certificates, electronic account entry into new or existing
accounts or any other means as the Committee, in its discretion, deems
appropriate. The Committee may require that the stock certificates (if any) be
held in escrow by the Company for any shares of Common Stock or cause the shares
to be legended in order to comply with the securities laws or other applicable
laws or restrictions or should the shares of Common Stock be represented by book
or electronic account entry rather than a certificate, the Committee may take
such steps to restrict transfer of the shares of Common Stock as the Committee
considers necessary or advisable.
15.7    Trading Policy Restrictions. Option exercises and other Awards under the
Plan shall be subject to such Company’s insider-trading-policy-related
restrictions, terms and conditions to the extent established by the Committee,
or in accordance with policies set by the Committee, from time to time.
15.8    Section 409A Compliance. To the extent applicable, it is intended that
the Plan and all Awards hereunder comply with, or be exempt from, the
requirements of Section 409A of the Code and the Treasury Regulations and other
guidance issued thereunder, and that the Plan and all Award Agreements shall be
interpreted and applied by the Committee in a manner consistent with this intent
in order to avoid the imposition of any additional tax under Section 409A of the
Code. In the event that any (i) provision of the Plan or an Award Agreement,
(ii) Award, payment, transaction or (iii) other action or arrangement
contemplated by the provisions of the Plan is determined by the Committee to not
comply with the applicable requirements of Section 409A of the Code and the
Treasury Regulations and other guidance issued thereunder, the Committee shall
have the unilateral authority to take such actions and to make such changes to
the Plan or an Award Agreement as the Committee deems necessary to comply with
such requirements. No payment that constitutes deferred compensation under
Section 409A of the Code that would otherwise be made under the Plan or an Award
Agreement upon a termination of Service will be made or provided unless and
until such termination is also a “separation from service,” as determined in
accordance with Section 409A of the Code. Notwithstanding the foregoing or
anything elsewhere in the Plan or an Award Agreement to the contrary, if a
Participant is a “specified employee” as defined in Section 409A of the Code at
the time of termination of Service with respect to an Award, then solely to the
extent necessary to avoid the imposition


21



--------------------------------------------------------------------------------




of any additional tax under Section 409A of the Code, the commencement of any
payments or benefits under the Award shall be deferred until the date that is
six (6) months plus one (1) day following the date of the Participant’s
termination of Service or, if earlier, the Participant’s death (or such other
period as required to comply with Section 409A). In no event whatsoever shall
the Company be liable for any additional tax, interest or penalties that may be
imposed on a Participant by Section 409A of the Code or any damages for failing
to comply with Section 409A of the Code.
15.9    Legal Compliance. No shares of Common Stock will be issued or
transferred pursuant to an Award unless and until all then applicable
requirements imposed by U.S. Federal, state and foreign securities, exchange
control and other laws, rules and regulations and by any regulatory agencies
having jurisdiction, and by any exchanges upon which the shares of Common Stock
may be listed, have been fully met. As a condition precedent to the issuance of
shares pursuant to the grant or exercise of an Award, the Company may require
the Participant to take any reasonable action to meet such requirements. The
Committee may impose such conditions on any shares of Common Stock issuable
under the Plan as it may deem advisable, including, without limitation,
restrictions under the Securities Act of 1933, as amended, under the
requirements of any exchange upon which such shares of the same class are then
listed, and under any other securities or other laws applicable to such shares.
15.10    Substitute Awards in Corporate Transactions. Nothing contained in the
Plan shall be construed to limit the right of the Committee to grant Awards
under the Plan in connection with the acquisition, whether by purchase, merger,
consolidation or other corporate transaction, of the business or assets of any
corporation or other entity. Without limiting the foregoing, the Committee may
grant Awards under the Plan to an employee, director or other personal service
provider of another corporation who becomes an Eligible Person by reason of any
such corporate transaction in substitution for awards previously granted by such
corporation or entity to such person. The terms and conditions of the substitute
Awards may vary from the terms and conditions that would otherwise be required
by the Plan solely to the extent the Committee deems necessary for such purpose.
Any such substitute awards shall not (i) reduce the Share Reserve; (ii) be
subject to or counted against the Award limits specified in Sections 4.4, 4.5 or
10.7 hereof or (ii) replenish the Share Reserve upon the occurrence of any event
set forth in Section 4.2 hereof, to the extent permitted under the rules of the
New York Stock Exchange or other principal exchange on which the Common Stock is
then listed.
15.11    Tax Withholding and Tax Elections.
(a)    Tax Withholding. The Participant shall be responsible for payment of any
Tax-Related Items or similar charges required by law to be paid or withheld from
an Award or an amount paid in satisfaction of an Award, or otherwise applicable
to the Participant. Any required Tax-Related Items withholdings shall be paid by
the Participant on or prior to the payment or other event that results in
taxable income in respect of an Award. Without limiting the foregoing, the
Company shall have the power and the right to deduct or withhold automatically
from any amount deliverable under an Award or otherwise, or to require a
Participant to remit to the Company or the applicable Subsidiary, the amount
necessary to satisfy Tax-Related Items withholding requirements with respect to
any taxable event arising as a result of the Plan. The Award Agreement may
specify the manner in which the withholding obligation shall be satisfied with


22



--------------------------------------------------------------------------------




respect to the particular type of Award, which may include, without limitation,
permitting the Participant to elect to satisfy the withholding obligation by
tendering shares of Common Stock to the Company or having the Company withhold a
number of shares of Common Stock having a value at least sufficient to satisfy
the statutory amount of Tax-Related Items or similar charges required to be paid
or withheld.
(b)    Tax Elections. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall file, within thirty (30) days following the Date of Grant, a
copy of such election with the Company and with the Internal Revenue Service, in
accordance with the regulations under Section 83 of the Code. If a Participant
residing in the United Kingdom makes a Section 431 Election in respect of any
shares of Common Stock acquired under the Plan, the Participant shall file,
within fourteen (14) days following the date of such acquisition, a copy of the
431 Election with the Company (or its applicable Subsidiary) in accordance with
Section 431 of the ITEPA. The Committee may provide in an Award Agreement that a
Restricted Stock Award is conditioned upon the Participant’s making or
refraining from making an election with respect to the Award under Section 83(b)
of the Code, and may provide in an Award Agreement with a Participant residing
in the United Kingdom that any other Award is conditioned upon the Participant’s
making or refraining from making a Section 431 Election with respect to the
shares of Common Stock acquired pursuant to such Award.
15.12    Unfunded Plan. The adoption of the Plan and any reservation of shares
of Common Stock or cash amounts by the Company to discharge its obligations
hereunder shall not be deemed to create a trust or other funded arrangement.
Except upon the issuance of Common Stock pursuant to an Award, any rights of a
Participant under the Plan shall be those of a general unsecured creditor of the
Company, and neither a Participant nor the Participant’s permitted transferees
or estate shall have any other interest in any assets of the Company by virtue
of the Plan. Notwithstanding the foregoing, the Company shall have the right to
implement or set aside funds in a grantor trust, subject to the claims of the
Company’s creditors or otherwise, to discharge its obligations under the Plan.
15.13    Other Compensation and Benefit Plans. The adoption of the Plan shall
not affect any other share incentive or compensation plans in effect for the
Company or any Subsidiary, nor shall the Plan preclude the Company from
establishing any other forms of share incentive or any compensation or benefit
program for employees of the Company or any Subsidiary. The amount of any income
deemed to be received by a Participant pursuant to an Award shall not constitute
includable compensation for purposes of determining the amount of benefits to
which a Participant is entitled under any compensation or benefit plan or
program of the Company or a Subsidiary, including, without limitation, under any
pension or severance benefits plan, except to the extent specifically provided
by the terms of any such plan.
15.14    Plan Binding on Transferees. The Plan shall be binding upon the
Company, its transferees and assigns, and the Participant, the Participant’s
executor, administrator and permitted transferees and beneficiaries.
15.15    Severability. If any provision of the Plan or any Award Agreement shall
be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.


23



--------------------------------------------------------------------------------




15.16    Governing Law. The Plan and all rights hereunder shall be subject to
and interpreted in accordance with the laws of the State of Delaware, without
reference to the principles of conflicts of laws, and to applicable U.S. Federal
securities laws.
15.17    No Fractional Shares. Unless otherwise determined by the Committee, no
fractional shares of Common Stock shall be issued or delivered pursuant to the
Plan or any Award, and the Committee shall determine whether cash, other
securities or other property shall be paid or transferred in lieu of any
fractional shares of Common Stock or whether such fractional shares or any
rights thereto shall be canceled, terminated or otherwise eliminated.
15.18    No Guarantees Regarding Tax Treatment. Neither the Company nor the
Committee make any guarantees to any person regarding the tax treatment of
Awards or payments made under the Plan. Neither the Company nor the Committee
has any obligation to take any action to prevent the assessment of any tax on
any person with respect to any Award under Section 409A of the Code, Section
4999 of the Code or otherwise and neither the Company nor the Committee shall
have any liability to a person with respect thereto.
15.19    Awards to Non-U.S. Persons. With respect to grants of Awards to
Eligible Persons residing in countries other than the United States in which the
Company or any of its Subsidiaries operates or has employees, Non-Employee
Directors, consultants or other personal service providers, the Committee, in
its sole discretion, shall have the power and authority to:
(a)    Determine and modify the terms and conditions of any Award granted to
Participants outside the United States to comply with applicable foreign laws,
including, but not limited to (i) limiting the methods of payment of the
exercise price or purchase price and Tax-Related Items withholding, (ii)
restricting the sale of shares of Common Stock subject to an Award, (iii)
determining whether Awards shall be settled in cash, Common Stock or a
combination thereof, (iv) permitting or restricting the use of beneficiary
designations, (v) limiting or requiring a deferral of the payment of cash or
shares of Common Stock otherwise due in satisfaction of an Award, (vi)
qualifying or disqualifying an Award under a “tax advantaged” program, (vii)
requiring payment of employer social contributions due with respect to an Award
as a condition of an Award, and (viii) allowing or restricting tax elections
with respect to an Award, including as provided in Section 15.11(b) hereof;
(b)    Take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals; and
(c)    Establish subplans and Award Agreements and modify exercise procedures
and other terms and procedures, to the extent such actions may be necessary or
advisable. Any subplans to the Plan established under this Section 15.19 by the
Committee shall be attached to this Plan document as appendices. For avoidance
of doubt, any subplans established and attached hereto prior to the Amendment
Effective Date shall continue to apply to and govern any outstanding Awards
granted pursuant to such subplans.


24



--------------------------------------------------------------------------------




16.    Term; Amendment and Termination; Stockholder Approval.
16.1    Term. The Plan became effective as of the date of adoption by the Board
on May 29, 2015 (the “Effective Date”). Subject to Section 16.2 hereof, the Plan
shall terminate on May 29, 2025, the tenth anniversary of the Effective Date.
The Board approved an amendment and restatement of the Plan on March 5, 2018,
which shall become effective upon its approval by the Company’s stockholders on
April 24, 2018 (the “Amendment Effective Date”). If the Company’s stockholders
do not approve the amendment and restatement of the Plan, Awards will be made
under the Plan as approved by the Board on May 29, 2015. For avoidance of doubt,
the amendment and restatement of the Plan shall not affect the terms or
conditions of any Outstanding Qualified Performance-Based Award to the extent
that it would result in a material modification of such Award within the meaning
of P.L. 115-97, Section 13601(e)(2).
16.2    Amendment and Termination. The Board may from time to time and in any
respect, amend, modify, suspend or terminate the Plan; provided, that, no
amendment, modification, suspension or termination of the Plan shall materially
adversely affect any Award theretofore granted without the consent of the
Participant or the permitted transferee of the Award. The Board may seek the
approval of any amendment, modification, suspension or termination by the
Company’s stockholders to the extent it deems necessary or advisable in its
discretion for purposes of compliance with Section 422 of the Code, the listing
requirements of the New York Stock Exchange or other exchange or securities
market or for any other purpose.




25

